DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0147282 (herein Mayes).
As to claims 1 and 3, Mayes discloses graft copolymers comprising grafting hydrophilic chains onto hydrophobic polymers.  See abstract and examples.  Mayes discloses that the hydrophobic polymer is polyvinylidene fluoride or poly(chloro trifluoro ethylene).  See paragraphs 48 and 75.  The grafted hydrophilic chain is a combination of poly(ethylene oxide) methacrylate (reading on the claimed monomer unit comprising poly(alkylene oxide)) and hydroxyethyl methacrylate (reading on the claimed curable functional group).  See paragraph 45. 
The polymers are useful for forming membranes and layers.  See paragraphs 54-55.  While not reciting “for an electrode”, this is a recitation of intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the polymer is identical and would be capable of being used in an electrode protective layer.
	

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0244262 (herein Zhang)
As to claims 1 and 3, Zhang discloses a graft copolymer (see abstract and examples) comprising a main chain polymer that comprises chlorotrifluoroethylene (CTFE), preferably a copolymer of vinylidene (VDF) and CTFE, thus P(VDF-co-CTFE).   paragraph 12, 42 and examples.  The graft side chains are preferably acrylic acid (reading on curable functional group) to add hydrophilic properties.  Further, the graft side chains are preferably poly(ethylene oxide) methacrylate (reading on monomer unit comprising poly(alkylene oxide)) to yield anti-biofouling properties and other enhancements.  See paragraph 15 and 20.  
The polymers are useful for forming membranes and layers.  See paragraphs 22 and 43.  While not reciting “for an electrode”, this is a recitation of intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the polymer is identical and would be capable of being used in an electrode protective layer.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0155539 (herein Park).
As to claims 1 and 3, Park discloses a graft copolymer (see abstract and examples).  The backbone  is a polyvinylidene fluoride-co-chlorotrifluoroethylene (P(VDF-co-CTFE).  See abstract, paragraph 44 and examples.  The graft is taught as monomer units of “at least one of” triethylene glycol acrylate (monomer unit comprising poly(alkylene oxide)) and 2-hydroxyethyl acrylate (reading on curable functional group).  The polymer is for layers on electrodes.  See abstract, paragraph 7, 41, 49, and examples.  While not explicitly stating for a protective layer, the coating layer is on the substrate (see figure 3) on the separator (113), which separates the anode electrode (112) and the cathode electrode (114).  See paragraph 60.  Thus, the layer protects the electrodes at least from each other.  


Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0155539 (herein Park) as evidenced by US 2012/0107726 (herein Ogata).
The discussion with respect to Park set-forth above is incorporated herein by reference.
As to claims 2 and 5-6, Park discloses that the fluorine containing monomer is Kureha #7500 with a weight average molecular weight of 700,000.  See examples.
Kureha #7500 has a formula that fits the claimed formula, wherein p=m and q=n and r=0.  See paragraph 89 of Ogata for evidence. The mol% of m is 96 and n is 4.  Since the molecular weights of CTFE is 116.5 and VDF is 64, the claimed units p and q are deduced to be 10166 and 423 respectively, which is within the claimed range.  Note that for formula 5, acrylic acid reads on Z=formula 3, wherein X is a single bond and Y is hydrogen; and polyethylene oxide methacrylate, wherein R3 is hydrogen and R4 is hydrogen or methyl.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0147282 (herein Mayes).
It is the examiner’s position that the claims are also rendered obvious over the broader disclosure considering that both polyethylene oxide methacrylate and hydroxyethyl methacrylate are taught in a finite list.
As to claims 1 and 3, Mayes discloses graft copolymers comprising grafting hydrophilic chains onto hydrophobic polymers.  See abstract and examples.  Mayes discloses that the hydrophobic polymer is polyvinylidene fluoride or poly(chloro trifluoro ethylene).  See paragraphs 48 and 75.  The grafted hydrophilic chain is a combination of poly(ethylene oxide) methacrylate (reading on the claimed monomer unit comprising poly(alkylene oxide)) and hydroxyethyl methacrylate (reading on the claimed curable functional group).  See paragraph 45. 
The polymers are useful for forming membranes and layers.  See paragraphs 54-55.  While not reciting “for an electrode”, this is a recitation of intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the polymer is identical and would be capable of being used in an electrode protective layer.
Mayes teaches that both of poly(ethylene oxide) methacrylate and hydroxyethyl methacrylate are taught in a finite list and yield predictable results (graft copolymers).  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (paragraph 26 teaching more than one hydrophobic monomer reading on the claim limitation) which the broader disclosure implies yields predictable results (block copolymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  It is further noted that the originally filed specification only shows examples with one hydrophobic monomer and thus applicant has not shown unpredictable results.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the graft copolymers suggested by Mayes including ones with a grafts with both hydroxyethyl methacrylate and polyethylene glycol methacrylate because they are both taught as suitable and combinations thereof are taught.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2007/0244262 (herein Zhang).
It is the examiner’s position that the claims are also rendered obvious over the broader disclosure considering that both polyethylene oxide methacrylate and acrylic acid are taught in a finite list.
As to claims 1 and 3, Zhang discloses a graft copolymer (see abstract and examples) comprising a main chain polymer that comprises chlorotrifluoroethylene (CTFE), preferably a copolymer of vinylidene (VDF) and CTFE, thus P(VDF-co-CTFE).   paragraph 12, 42 and examples.  The graft side chains are preferably acrylic acid (reading on curable functional group) to add hydrophilic properties.  Further, the graft side chains are preferably poly(ethylene oxide) methacrylate (reading on monomer unit comprising poly(alkylene oxide)) to yield anti-biofouling properties and other enhancements.  See paragraph 15 and 20.  
The polymers are useful for forming membranes and layers.  See paragraphs 22 and 43.  While not reciting “for an electrode”, this is a recitation of intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the polymer is identical and would be capable of being used in an electrode protective layer.
Zhang teaches that both of poly(ethylene oxide) methacrylate and acrylic acid are taught in a finite list and yield predictable results (graft copolymers)  Zhang further teaches that both monomers yields beneficial results: viz hydrophilic properties and anti-fouling properties.  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (paragraph 26 teaching more than one hydrophobic monomer reading on the claim limitation) which the broader disclosure implies yields predictable results (block copolymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  It is further noted that the originally filed specification only shows examples with one hydrophobic monomer and thus applicant has not shown unpredictable results.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the graft copolymers suggested by Zhang including ones with a grafts with both acrylic acid and polyethylene glycol methacrylate because they are both taught as suitable and combinations thereof are taught.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2015/0155539 (herein Park).
It is the examiner’s position that the claims are also rendered obvious over the broader disclosure considering that both polyethylene oxide methacrylate and hydroxyethyl methacrylate are taught in a finite list.
As to claims 1 and 3, Park discloses a graft copolymer (see abstract and examples).  The backbone  is a polyvinylidene fluoride-co-chlorotrifluoroethylene (P(VDF-co-CTFE).  See abstract, paragraph 44 and examples.  The graft is taught as monomer units of “at least one of” triethylene glycol acrylate (monomer unit comprising poly(alkylene oxide)) and 2-hydroxyethyl acrylate (reading on curable functional group).  The polymer is for layers on electrodes.  See abstract, paragraph 7, 41, 49, and examples.  While not explicitly stating for a protective layer, the coating layer is on the substrate (see figure 3) on the separator (113), which separates the anode electrode (112) and the cathode electrode (114).  See paragraph 60.  Thus, the layer protects the electrodes at least from each other.  
Park teaches that both of poly(ethylene oxide) methacrylate and hydroxyethyl methacrylate are taught in a finite list and yield predictable results (graft copolymers).  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (paragraph 26 teaching more than one hydrophobic monomer reading on the claim limitation) which the broader disclosure implies yields predictable results (block copolymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  It is further noted that the originally filed specification only shows examples with one hydrophobic monomer and thus applicant has not shown unpredictable results.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the graft copolymers suggested by Park including ones with a grafts with both hydroxyethyl methacrylate and polyethylene glycol methacrylate because they are both taught as suitable and combinations thereof are taught.

Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0155539 (herein Park) as evidenced by US 2012/0107726 (herein Ogata).
The discussion with respect to Park set-forth above is incorporated herein by reference.
As to claims 2 and 5-6, Park discloses that the fluorine containing monomer is Kureha #7500 with a weight average molecular weight of 700,000.  See examples.
Kureha #7500 has a formula that fits the claimed formula, wherein p=m and q=n and r=0.  See paragraph 89 of Ogata for evidence. The mol% of m is 96 and n is 4.  Since the molecular weights of CTFE is 116.5 and VDF is 64, the claimed units p and q are deduced to be 10166 and 423 respectively, which is within the claimed range.  Note that for formula 5, acrylic acid reads on Z=formula 3, wherein X is a single bond and Y is hydrogen; and polyethylene oxide methacrylate, wherein R3 is hydrogen and R4 is hydrogen or methyl.  


Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764